Citation Nr: 0508017	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left ear hearing loss, claimed as due to VA 
medical treatment in April 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty from May 1966 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

The veteran filed an initial claim of entitlement to service 
connection for left ear hearing loss in February 1982.  In a 
March 1982 rating decision, the RO denied the claim.  That 
decision was duly appealed, and the veteran's claim was 
denied in a September 1984 Board decision.  

The veteran sought to reopen his claim for service connection 
for left ear hearing loss in February 1992.  A December 1992 
rating decision denied the claim; he did not appeal.  The 
veteran again sought to reopen his service connection claim 
for left ear hearing loss in March 1994.  His claim was 
denied by the RO in an August 1994 rating decision; he 
appealed to the Board which, again denied the claim in June 
1999.  

In December 1999, the RO received another request from the 
veteran to reopen his claim of entitlement to service 
connection for left ear hearing loss.  In an April 2000 
rating decision, the RO refused to reopen the service 
connection claim on the ground that new and material evidence 
had not been submitted.  

The veteran added an additional claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for left ear hearing 
loss in April 2001.  The RO denied the veteran's § 1151 claim 
in January 2003.  The veteran subsequently perfected an 
appeal of those decisions, which is presently before the 
Board. 


Issue not on appeal

A June 2002 rating decision  granted the veteran's claim of 
entitlement to service connection for diabetes mellitus, type 
II.  A 20 percent rating was assigned.  To the Board's 
knowledge, the veteran has not disagreed with the assigned 
rating and the issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In an unappealed June 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously-denied claim of entitlement 
to service connection for left ear hearing loss.  

2.  Evidence submitted since the June 1999 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The medical evidence demonstrates that the veteran's 
existing left ear hearing loss was aggravated by 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA in furnishing medical treatment to 
the veteran in April 2000.


CONCLUSIONS OF LAW

1.  The June 1999 Board decision is final.  Evidence received 
since the June 1999 Board decision is not new and material 
and the veteran's claim of entitlement to service connection 
for left ear hearing loss is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1100 (2004).

2.  The payment of benefits under the provisions of 38 
U.S.C.A. § 1151 for aggravation of the veteran's existing 
left ear hearing loss is warranted.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking VA benefits for left ear hearing loss.  
He has propounded two distinct theories of entitlement.  
First, as has been described in the Introduction, he has been 
pursuing a claim of entitlement to service connection for 
many years.
More recently, he has claimed benefits under 38 U.S.C.A. 
§ 1151 for additional left ear hearing loss, claimed due to 
VA medical treatment in April 2000.  The Board will deal with 
each of the issues in turn.
  
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
Quartuccio also held that the notice provisions of the VCAA 
apply to cases, such as this, in which a claimant seeks to 
reopen a previously denied claim.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2000 statement of the case (SOC) and 
the January 2003 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in June 
2001, which was specifically intended to address the 
requirements of the VCAA.  The June 2001 letter from the RO 
explained in detail the evidence needed to substantiate a 
§ 1151 claim.  Specifically, the June 2001 letter notified 
the veteran of the need to submit evidence of "additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of [VA] training, hospitalization, medical or surgical 
treatment, or examination."  The veteran was further advised 
that in determining if additional disability exists, VA will 
consider the veteran's "physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based" as compared to "the subsequent physical condition 
resulting from the disease or injury."  The veteran was also 
informed that "[c]ompensation will not be payable . . . for 
the continuance or natural progress of the disease or 
injuries for which the training, or hospitalization, etc., 
was authorized."  

The veteran was also sent a letter by the RO in May 2000, 
which informed him of the need to submit new and material 
evidence regarding his service connection claim for left ear 
hearing loss.  The veteran was advised that "[e]vidence, 
including written and oral statements, we have not considered 
before is new," and was instructed that "[i]nformation that 
supports the same point as earlier evidence is not considered 
new."  The veteran was also informed that material evidence 
"is related to and shows proof of the issues and is 
substantial enough to reconsider the prior decision."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The June 
2001 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA would "make reasonable efforts" to get " . . . 
medical records, employment records, or records from other 
Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its June 2001 letter that he 
was responsible to provide "enough information about these 
records so that [VA] can request them from the agency or 
person who has them," and was further advised that "[i]t's 
still your responsibility to make sure these records are 
received by [VA]."  The veteran was also informed that he 
could provide VA authorization to obtain records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The veteran was told to 
provide VA with the "name of the person, agency, or company 
who has the relevant records," "the address of this person, 
agency, or company, "the approximate time frame covered by 
the records", and "the condition for which you were 
treated, in the case of medical records."  Additionally, he 
was specifically instructed that a separate authorization 
must be completed for each doctor or hospital where he had 
received treatment.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The June 2001 letter included notice that the veteran should 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the June 2001 
letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his § 1151claim 
in January 2003.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the § 1151 claim on the 
merits.  See Bernard v. Brown,
 4 Vet. App. 384 (1993).  

With regard to the veteran's request to reopen the 
previously-denied service connection claim for left ear 
hearing loss, a review of the record reveals that the veteran 
was not provided with notice of the VCAA prior to the initial 
adjudication of his claim in April 2000.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board notes, however, 
that such a situation was a practical and legal 
impossibility, because the initial adjudication of this claim 
pre-dated the enactment of the VCAA in November 2000.  VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  After VCAA notice 
was provided to the veteran. the claim was readjudicated and 
a SSOC was provided to the veteran in January 2003.  Thus, 
any concerns expressed by the United States Court of Appeals 
for Veterans Claims (the Court) in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider this claim on the merits.  




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

With regard to the veteran's request to reopen his 
previously-denied service connection claim for left ear 
hearing loss, the Board notes that VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As to the claim under 38 U.S.C. § 1151, the Board finds that 
all relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes VA and 
private medical records, the reports of multiple VA 
examinations and an opinion from an independent medical 
expert, which was obtained by the Board in June 2004.  
See 38 U.S.C.A. § 7109 (West 2002).  The veteran and his 
representative have not identified any outstanding evidence.  

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claims.  He presented testimony at a hearing before a 
decision review officer (DRO) at the RO in December 2000.  
See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

The veteran seeks to reopen his claim for service connection 
for left ear hearing loss.  As was noted in the Introduction, 
the claim was last denied by the Board in June 1999.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2003); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.  

Presumption of soundness/aggravation of preexisting injury or 
disease

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the proscribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's request to reopen was 
initiated in December 1999, prior to the enactment of the 
revised regulation, this case will be adjudicated by applying 
the law previously in effect, 38 C.F.R. § 3.156(a) (2001), 
discussed in the paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As noted in the Introduction, the RO denied the veteran's 
claim of entitlement to service connection for left ear 
hearing loss in a March 1982 rating decision.  The Board 
denied the claim in a September 1984 decision.  Subsequently, 
the RO declined to reopen the claim in December 1992 and 
August 1994 rating decisions.  In a June 1999 decision, the 
Board again denied the claim.  The veteran did not appeal the 
Board's June 1999 decision to the Court.

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed June 1999 Board 
decision.

The "old" evidence

At the time of the June 1999 Board decision, the evidence of 
record included the veteran's service medical records, the 
transcript of a May 1983 hearing, VA treatment records, and 
the reports of multiple VA examinations.  This evidence 
revealed ongoing treatment for left ear hearing loss and 
indicated that such predated the veteran's military service.

The June 1999 Board decision

In June 1999, the Board declined to reopen the veteran's 
claim for service connection for left ear hearing loss.  The 
Board found that while evidence of current left ear hearing 
loss was plentiful, the evidence of record did not establish 
in-service aggravation of the veteran's pre-existing left ear 
hearing loss and did not purport to show a relationship 
between the veteran's military service, or any incident 
thereof, and any current disability.

The veteran was notified of this decision and of his appeal 
rights by letter from the Board.  He did not appeal.  In 
December 1999, however, he requested that his claim be 
reopened.  After the RO declined to do so, this appeal 
followed.

The additionally submitted evidence

The evidence added to the record since the June 1999 Board 
decision consists of treatment records from the Louisville VA 
Medical Center (VAMC) dated from December 1999 to January 
2003; the reports of VA examinations conducted in January and 
August 2000 and November 2002; private treatment records from 
T.N.S., P.S.C. dated May 2000; the transcript of a December 
2000 hearing before a decision review officer (DRO) at the 
RO; and an independent medical expert (IME) opinion of Dr. 
B.H.N.  This evidence will be analyzed below.

Analysis

In essence, the Board's June 1999 decision denied the 
veteran's claim because two of the three Hickson elements 
(in-service aggravation of preexisting left ear hearing loss 
and medical nexus) were lacking.

The unappealed June 1999 Board decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1104.  As explained above, 
the veteran's claim for service connection for left ear 
hearing loss may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally-submitted (i.e. 
after June 1999) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
left ear hearing loss was aggravated by service and/or 
whether bilateral hearing loss is related to the veteran's 
military service.

While the additionally-submitted evidence may be considered 
"new" in that it was not of record at the time of the June 
1999 Board decision, it is not "material."  The 
additionally-submitted medical records reflect current 
treatment and diagnosis of left ear hearing loss without any 
indication that this disability was incurred in service or 
aggravated thereby, and contain no statement that would serve 
to etiologically relate the veteran's current left ear 
hearing loss to his period of service.  These treatment 
records serve to establish a fact which was known in 1999 and 
which was not in dispute, namely that the veteran has left 
ear hearing loss.  
The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The additional medical evidence is 
therefore not so significant that it must be considered in 
order to fairly decide the merits of the claims.

Furthermore, the IME opinion, which will be discussed in 
greater detail below, concluded that the veteran's left ear 
hearing loss was aggravated by treatment at a VA medical 
facility in April 2000.  The veteran's military service was 
not described as a factor in his current hearing loss.  While 
this opinion is new in that a medical opinion regarding the 
etiology of the veteran's increase in hearing loss was not 
previously associated with the claims file, it is not 
material in that it attributed the aggravation of the 
veteran's preexisting left ear hearing loss to VA medical 
treatment in April 2000, as opposed to an incident of 
service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to the appellant is not new and 
material]. 

The veteran also testified at his December 2000 RO hearing 
that his left ear hearing loss was related to in-service 
noise exposure, specifically exposure to noise from the rifle 
range and heavy equipment.  This is essentially reiterative 
of similar statements he has made in the past.  As such, 
these statements are not new. See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992). 

Further, such statements cannot be considered new and 
material as to the question of medical nexus.  The veteran is 
not competent to render an opinion as to medical matters, 
such as whether he incurred in-service injury or acoustic 
trauma, or whether his pre-existing hearing loss was 
aggravated by service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These statements offered by the veteran in 
support of his claim amount to speculation and are not 
competent medical evidence.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Thus, the evidence submitted after June 1999 continues to 
show a current diagnosis of left ear hearing loss; however, 
Hickson element (1) had previously been satisfied, and that 
element was not in dispute.  The additionally-received 
evidence still does not tend to establish in-service 
aggravation of the veteran's pre-existing left ear hearing 
loss, element (2), and does not purport to show a 
relationship between military service and the veteran's 
current diagnosis of left ear hearing loss, element (3).  As 
explained above, both of these elements were lacking at the 
time of the June 1999 decision.  The additionally received 
evidence does not address these missing elements, and thus is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge, supra.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for left ear hearing loss 
is unsuccessful.  The recently submitted evidence not being 
both new and material, the claim of service connection for 
left ear hearing loss is not reopened and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left ear hearing loss, claimed as due to VA 
medical treatment in April 2000.

The veteran has also contended that his existing left ear 
hearing loss was aggravated by VA medical treatment in April 
2000.  He thus seeks entitlement to compensation for left ear 
hearing loss under the provisions of 38 U.S.C.A. § 1151.



Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  In pertinent part, 38 
U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in April 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

As was alluded to in the Board's discussion of the first 
issue on appeal, the veteran has a long history of left ear 
hearing loss.  For the purposes of the Board's analysis of 
this issue, only the levels of hearing immediately before and 
after VA treatment in April 2000 need be addressed.

The evidence of record includes the report of a January 2000 
VA examination.  Audiometric testing during this examination 
revealed the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
70
70
105+
105+
LEFT
45
25
30
45
65

Maryland CNC tests revealed speech discrimination scores of 
92 percent for the right ear and 100 percent for the left.  
The examiner noted "[u]pper limits of normal, sloping to 
mild to moderately severe, mixed hearing loss in the left 
ear" with excellent speech recognition scores.  An 80 
percent perforation in the left tympanic membrane was also 
noted.

VA treatment records reveal that the veteran had a left ear 
cerumen impaction removed on April 21, 2000.  The veteran 
presented four days later with complaints of ear pain.  
Examination revealed a large anterior perforation and an 
inflamed middle ear mucosa.  A diagnosis of left otalgia was 
rendered.  The veteran was prescribed Tobradex drops and told 
to follow-up in 2-3 weeks.

The veteran returned on May 1, 2000 with complaints of ear 
pain.  He was noted to be on Cortisporin drops and was told 
to continue this treatment for another week.  The veteran was 
seen again on May 8, 2000, complaining of progressive left 
ear hearing loss, dizziness, and tinnitus.  Audiometric 
testing was conducted, and a significant drop in left ear 
hearing as compared to the January 2000 examination was 
noted.  Speech recognition for the left ear dropped to 88 
percent.  Imaging studies at that time (including a CT and 
MRI) reported evidence of chronic otitis, without evidence of 
retrocochlear pathology.  

The veteran was also seen on several other occasions in May 
and June 2000 in which he complained of left ear hearing loss 
following the cerumen removal on April 21, 2000. 

On VA examination in August 2000, the veteran again reported 
a drop in left ear hearing following cerumen removal in April 
2000, and noted "he cannot hear a thing out of his left 
ear."  Audiometric testing during this examination revealed 
the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
75
65
105+
105+
LEFT
75
75
90
105+
105+

Maryland CNC tests revealed speech discrimination scores of 
84 percent for the right ear and 72 percent for the left.  
The examiner noted "severe to profound mixed hearing loss 
bilaterally" with word discrimination scores reported as 
"fair" for the left ear.

An additional VA examination was conducted in November 2002.  
During this examination, the veteran again reported hearing 
loss following the April 2000 cerumen removal.  Audiometric 
testing during this examination revealed the following 
puretone threshold levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
80
115+
115+
LEFT
110
95
95
115+
110+

Maryland CNC tests revealed speech discrimination scores of 
86% for the right ear and 80% for the left.  The examiner 
noted that in comparison with 1996 audiograms, the veteran's 
right ear hearing was essentially the same, but that left ear 
hearing had substantially decreased.  The examiner further 
reported a "moderate-to-severe mixed loss in [the veteran's] 
left ear with an unknown etiology as to whether or not the 
actual ear cleaning that occurred in 2000 caused his hearing 
loss."  The examiner also noted "it would be very unusual 
for this to occur from any type of cleaning solution."  

In May 2004, the Board requested an IME opinion regarding the 
veteran's contention that his existing left ear hearing loss 
was aggravated as a result of negligence on the part of VA 
medical personnel.  In June 2004, the Board received a 
response to its request from Dr. N.H.B., an otolaryngology 
professor at the Stanford University School of Medicine.  
After careful review of the veteran's claims file, Dr. N.H.B. 
opined that it was more likely than not that the veteran 
experienced an otitis media as a result of his ear cleaning 
in April 2000.  Dr. N.H.B. felt that this was particularly 
likely given that an irrigation solution was used to clean an 
ear with an 80% perforation.  Dr. N.H.B. further opined that 
the significant left ear hearing loss that occurred following 
the cerumen removal was likely the result of the "improper 
use" of ototoxic medications in treating the otitis media.  
In particular, he noted that the Tobradex and Cortisporin 
drops prescribed have the potential to cause hearing loss 
when used in patients, such as the veteran, who have an ear 
perforation.  Dr. N.H.B. also postulated that the increased 
tinnitus and dizziness reported around this time are also 
suggestive of ototoxic injury.  

Dr. N.H.B. also took issue with the November 2002 VA 
examiner's finding that it would be "very unusual" for 
hearing loss to occur as the result of ear cleaning.  
Specifically, Dr. N.H.B. criticized the November 2002 
examiner's failure to comment on the use of ototoxic 
medications, and instead asserted that the veteran's 
"hearing loss is likely the result of improper use of 
ototoxic medications . . . [t]he treatment the veteran 
received likely accelerated the progression of his hearing 
loss."

Analysis

To briefly recapitulate, current law provides that VA 
compensation benefits shall be awarded for additional 
disability caused by VA medical treatment where the proximate 
cause of the disability was either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 
2002).

In the instant case, it is undisputed that the veteran's left 
ear hearing loss significantly worsened after the April 2000 
cerumen removal and subsequent treatment.  In particular, 
audiometric testing conducted on May 8, 2000 revealed a 
significant drop in left ear hearing as compared to the 
January 2000 VA examination.  Audiometric testing in August 
2000 and November 2002 also demonstrated a significant loss 
of left ear hearing as compared to pre-April 2000 levels.

A showing of additional disability, however, is not 
sufficient to substantiate the veteran's 38 U.S.C.A. § 1151 
claim.  The additional disability must be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  There are of record two 
medical opinions that address this issue.  The November 2002 
VA examiner found that the veteran's left ear hearing loss 
was of an "unknown etiology" and added that it would be 
"very unusual" for hearing loss to occur from the use of 
ear cleaning solution.  The IME opined that the veteran's 
left ear hearing loss was aggravated as a result of the 
improper use of ototoxic medications on the part of VA 
medical personnel.  

The question of whether the veteran's left ear hearing loss 
was aggravated by negligence or carelessness on the part of 
VA is essentially medical in nature.  The Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, as discussed above, VA has obtained two 
medical opinions regarding this issue.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The evidence against the claim consists of the opinion of the 
November 2002 VA examiner who found that the veteran's left 
ear hearing loss was of an "unknown etiology," but 
contended that it would be "very unusual" for hearing loss 
to occur from the use of ear cleaning solution.  This opinion 
suffers from a number of flaws.  First, the examiner's 
finding does not clearly assert an underlying cause for the 
veteran's sudden decrease in left ear hearing following VA 
treatment in April 2000.  To the contrary, the examiner 
determined that such hearing loss was of an "unknown 
etiology."  Such statement is inconclusive in nature and 
thus is insufficient to decide the claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In this connection, the Board observes 
that there is no other explanation for the decrease in the 
veteran's hearing acuity of record, aside from the documented 
VA treatment.   

The November 2002 VA examiner further opined that it would be 
"very unusual" for hearing loss to occur from the use of 
ear cleaning solution.  However, the examiner provided no 
underlying rationale for this opinion and failed to comment 
on the role certain medications prescribed shortly after the 
April 2000 cerumen removal may have played in aggravating the 
veteran's left ear hearing loss.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].

Unlike the opinion of the November 2002 VA examiner, the IME 
opinion of Dr. B.H.N. was unequivocal as to the underlying 
cause of the veteran's sudden left ear hearing loss following 
VA treatment in April 2000.  Specifically, Dr. N.H.B. opined 
that the "improper use" of ototoxic medications by VA 
medical personnel accelerated the veteran's left ear hearing 
loss.  A complete rationale for this opinion was provided.  
In particular, Dr. B.H.N. explained that the veteran 
developed otitis media following his ear cleaning in April 
2000, probably as a result of the use of an irrigation 
solution to clean an ear with an 80 percent perforation.  Dr. 
B.H.N. further explained that that the otitis media was 
improperly treated with ototoxic medications, including 
Tobradex and Cortisporin drops, which can cause hearing loss 
in patients, such as the veteran, who have an ear 
perforation.  He also noted that the increased tinnitus and 
dizziness reported following the prescription of these 
medications was consistent with ototoxic injury.  

Dr. B.H.N also noted that the November 2002 VA examiner's 
findings were flawed in that they failed to comment on the 
use of ototoxic medications following the veteran's April 
2000 left ear cleaning.  As Dr. B.H.N. explained, the 
additional left ear hearing loss was "likely not the direct 
result of the ear cleaning itself", but rather resulted from 
the improper use of ototoxic topical medications following 
the cleaning. 

The Board places greater weight of probative value on the 
opinion of Dr. B.H.N. than it does on that of the November 
2002 VA examiner.  As explained above, unlike the opinion of 
the November 2002 VA examiner, Dr. B.H.N.'s opinion was 
unequivocal, well reasoned, and thoroughly explained.  

In short,  the medical evidence of record is at least in 
equipoise as to whether the  veteran's hearing loss was 
aggravated by negligent and improper treatment by VA medical 
personnel in April 2000.  Accordingly, a preponderance of the 
evidence supports the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  



Additional comment

The Board wishes to make it clear, and the veteran does not 
dispute, that he had a certain level of hearing loss prior to 
the April 2000 treatment by VA.  The benefits herein granted 
under 38 U.S.C. § 1151 are therefore limited to any 
additional disability incurred.  Cf. 38 C.F.R. § 4.22 (2004).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for left ear hearing loss.  
The claim is not reopened and remains denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left ear hearing loss due to VA medical treatment 
in April 2000 is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


